   Case 3:19-sw-00099-DJN Document 4 Filed 03/13/19 Page 1 of 1 PageID# 22



                             UNITED STATES DISTRICT COURT                        CLERK. U.S. DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA                              RICHMOND, VA

                                  RICHMOND DIVISION



 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH THE
 BLACK DELL INSPIRON ONE 2020
                                                  Case No. 3:19SW     oe\
 DESKTOP, MODEL W06B AND THE
 BLUE TOSHIBA LAPTOP, MODEL
                                                  Filed Under Seal
 SATELLITE, S/N 6B35178IW LOCATED
 AT 300 ARBORETUM PLACE,SUITE 500,
 RICHMOND, VA 23236


                                             ORDER


       Upon motion by the United States and for good cause shown,the Search and Seizure

Warrant, the Application for Search and Seizure Warrant, the Search and Seizure Warrant

Affidavit and Attachments, the Inventory Returns, the Motion to Seal, and this Order to Seal

shall be sealed for the following reasons:

       1.      The government states that the disclosure of the documents could alert suspects in

a criminal investigation and/or hinder the government's efforts in tlie ongoing investigation.

       2.      The government requests that the stated documents be placed under seal by this

Court for a period of one hundred and eighty(180) days or tmtil further ordered by the Court.

       IT IS SO ORDERED.

                                                                     M.
                                                           Si^Novak
                                                                  States MaQis
Signed this      day of March 2019
                                                     Honorable David J. Novak
                                                     United States Magistrate Judge
